Citation Nr: 0809888	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  96-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983. 

This appeal arises from July 1996 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The Board notes 
that the veteran's claims folder was transferred from the 
North Little Rock RO to the Montgomery, Alabama RO in 
November 2002, as the veteran had relocated.  

The Board remanded the veteran's case for evidentiary and 
procedural development in April 1998, February 2003, May 
2004, and December 2005.  Such development having been 
accomplished, the appeal has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability did not manifest 
during service and is not related to a disease or injury in 
service. 

2.  The veteran does not have a current disability involving 
depression.  


CONCLUSION OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Depression was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a VCAA 
notice letter in May 2004; as well as a copy of the rating 
decision, a statement of the case, and supplemental 
statements of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his claim 
and identified the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The VCAA letter also informed the veteran of what evidence 
was needed to establish his claim and what evidence VA would 
obtain. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  With the exception of the veteran's 
service medical records, all available records identified 
have been obtained and associated with the claims folder.  In 
September 1988 the National Personnel Records Center 
furnished all available service medical records pertaining to 
the veteran and noted that DA Form 2496 indicated the veteran 
last had possession of his service medical records and failed 
to return them.  The Board recognizes its heightened 
obligations in cases where service medical records are 
unavailable, and in this decision will rely on the 
uncontroverted facts as reported by the veteran. See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 
1346 (Fed. Cir. 2006); Russo v. Brown, 9 Vet. App. 46, 51 
(1996). 

The veteran underwent a VA examination in December 1998.  The 
veteran was not afforded a VA examination in connection with 
his claim for depression; however, as there is no evidence of 
a current disability, the Board finds that such an 
examination is not necessary.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  The veteran testified before the 
undersigned Veterans Law Judge in January 2008.  VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.

Service Connection

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Lumbar spine disability

The veteran contends that his military occupational specialty 
required heavy lifting on a regular basis, which caused 
several overuse injuries in his low back.  He specifically 
recalls injuring his back while moving heavy spools of cable 
in 1980 or 1981.  He attests to seeking out medical attention 
whenever he experienced back pain and received medication, 
heat treatments, and bed rest.  The veteran's November 1979 
enlistment examination reflects no complaints of recurrent 
back pain, and no spine disorders were noted on examination.  
The rest of the veteran's service medical records are not 
available. 

November 1992 VA outpatient treatment records reflect the 
veteran's earliest complaints of low back pain.  The veteran 
complained of a sudden onset of sharp pain in the left side 
of his lower back, as well as left hip and knee pain.  He 
stated that he lifted furniture two weeks before he sought 
medical treatment; however, he denied any other falls or 
trauma.  The veteran also denied a previous history of low 
back pain.  His physician diagnosed lower back muscular 
pain/strain, and December 1992 x-rays revealed no evidence of 
fracture in the lumbar spine.  

In June 1995, the veteran reported a two day history of back 
pain, which he attributed to falling backwards against a tree 
stump.  The veteran also stated that he lifted "a lot of 50-
100 lbs. bags" the preceding day.  He reported left-sided 
back pain radiating into the left leg.  On examination, 
spasms in the left paravertebral muscles were noted.  The 
veteran's spinous processes were nontender, his gait was 
normal, and on straight leg raising pain was observed in the 
veteran's back rather than his legs.  The diagnostic 
impression was back pain.  An October 1996 discharge summary 
from the VA domiciliary program notes that the veteran had no 
physical activity limitations and was employed during 
treatment.

In December 1998, the veteran underwent a VA compensation and 
pension examination, at which time he reported an onset of 
lower back pain in January 1981 after lifting cables while in 
service.   He stated that he was never hospitalized for back 
pain during active service, but instead was placed on bed 
rest and given light duty profiles.  The veteran stated that 
after separation from service, he attempted several different 
occupations; such as sanitation department worker, driver 
helper, and assembly line work.  However, he reported being 
unable to perform the duties associated with these positions 
because they required lifting and standing.  The veteran 
complained of constant generalized back pain. 

During the physical examination, range of motion testing 
revealed forward flexion limited to 75 degrees before the 
veteran complained of generalized lumbar spine pain.  Side 
bending showed a range of 20 degrees, although the veteran 
complained of pain at the extremes of this range.  The 
veteran showed very little range of motion on extension.  
Multiple films of the lumbar spine revealed degenerative 
discopathy at multiple levels of the lumbar spine.  The 
examiner also diagnosed subligamentous central disc 
herniation at L3 and L4 without evidence of nerve root 
impingement or displacement.  

In this case, there is no dispute that the veteran is 
currently receiving medical treatment for a lumbar spine 
disorder.  The question is whether the veteran's current 
disability is related to service in any way.

The initial diagnosis of degenerative disc disease of the 
lumbar spine was not made until 1998, although the veteran 
initially sought treatment for low back pain in 1992.  The 
veteran has attested to sustaining a lumbar spine injury 
while lifting heavy cable spools in service.  In support of 
his claim he has submitted lay statements from family members 
and associates attesting to his complaints of back pain upon 
separation from service.  However, the medical evidence of 
record indicates the veteran first sought treatment for a 
sudden onset of back pain in November 1992, after moving 
furniture.  At that time the veteran denied a history of 
falls or trauma, as well as a previous history of low back 
pain.  Further, the veteran sought treatment for back pain in 
June 1995 after lifting "a lot of 50-100 lbs." bags and had 
no physical activity limitations in October 1996. 

Thus, although the veteran's service medical records are not 
available, his statements attesting to a lumbar spine injury 
while in service are not credible in light of the statements 
made while receiving medical treatment in November 1992.  The 
veteran denied a history of lumbar spine injury and pain, and 
moreover, attested to performing strenuous activities 
involving his back which led to the onset of his back pain.  
Further, the veteran continued to perform strenuous 
activities in June 1995, and his low back symptoms did not 
preclude physical activity in October 1996.  Thus, the 
veteran's contentions that his lumbar spine disorder was 
chronic after separation from service are not credible.  
Further, the veteran's earliest complaints of back pain were 
made approximately nine years after discharge from active 
duty.  Thus, despite competent medical evidence of a current 
disability, direct service connection, based upon incurrence 
during active service, is not warranted.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between his claimed 
low back disorder and active service are not probative.  As 
previously explained, the veteran's reported history of a 
lumbar spine injury in service is not credible.  Further, 
there is no competent medical opinion of record which relates 
the veteran's current disability to service.  

In this regard, the veteran was afforded a VA examination in 
December 1998.  After reviewing the veteran's claim folder, 
the examiner determined that the veteran's low back 
disability did not have its onset in service or result from 
an injury in service.  The examiner concluded that the 
veteran's lumbar spine disorder represented a slow and 
gradual degenerative process.  In the examiner's opinion, the 
evidence of record did not establish a chronological series 
of events that could describe the course of a back disorder 
starting with an incident of injury or trauma.   

The Board notes that the veteran has submitted an August 1999 
statement from Dr. A. Fann, who states that the veteran's 
back pain could have been caused by the duties he performed 
while in the service.  Dr. Fann's medical opinion does not 
provide a meaningful explanation regarding nexus to service.  
Indeed, Dr. Fann's opinion statement only infers the 
possibility that the veteran's low back disorder may be 
related to service, without specifying grounds for such an 
opinion.  Such tentative comments do not establish a nexus to 
service.  

Further, as a lay person, the veteran is not shown to have 
the necessary medical competence to diagnose a disability or 
offer probative opinions as to medical etiology.  Thus, no 
connection to service is shown by the medical evidence of 
record. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

Accordingly, service connection for low back disorder is 
denied.  

Depression

The veteran seeks service connection for depression that he 
claims is related to the frustration and irritability he 
experienced after injuring his lumbar spine in service.  No 
psychiatric disorders were observed during the veteran's 
November 1979 enlistment examination, and the veteran did not 
report a history of psychiatric symptoms.  The rest of the 
veteran's service medical records are not available.  

A review of the claims file indicates the veteran has an 
extensive history of treatment for several different 
psychiatric disorders.  In October 1999, the veteran sought 
treatment for subjective depressive symptoms, which he 
attributed to frustration and irritability regarding his 
chronic pain.  During the examination, he described feelings 
of loneliness, guilt, low energy, poor concentration, and 
decreased sleep.  The veteran also reported a history of 
crying spells, suicidal ideations, and auditory 
hallucinations.  The VA psychiatrist performing the 
evaluation concluded the veteran's symptoms presented a mixed 
picture.  While the veteran appeared to be experiencing some 
depressive symptoms, he also demonstrated behavior during the 
interview which was not characteristic of a typical patient 
with a depressive disorder.  The examiner also noted that the 
veteran demonstrated psychotic features.  The examining 
physician was unable to determine the effect that the 
veteran's history of substance abuse presented in 
contributing to his mixed symptomatology.  The psychiatrist 
explained that because of the variety of symptoms 
demonstrated by the veteran, several different diagnoses 
could not be excluded; including paranoid schizophrenia, 
schizoaffective disorder, somatoform disorder, major 
depression, generalized anxiety disorder, and antisocial 
personality disorder.  The October 1999 assessment notes a 
diagnostic impression of psychosis, not otherwise specified.  

The evidence of record indicates the veteran has subsequently 
received sporadic treatment for unspecified psychosis, 
paranoid schizophrenia, substance abuse and dependence, and 
major depressive episode.  The veteran has most recently 
received treatment for substance dependence, rule out 
substance induced psychosis in October 2004.  

Although the veteran's medical records reflect treatment for 
a multiplicity of psychiatric disorders, the evidence does 
not reflect a competent diagnosis of a chronic disability 
characterized as depression.  In this regard, the October 
1999 VA assessment is the most probative evaluation of the 
veteran's disability picture.  Although the veteran's 
treatment provider did not rule out major depression, the 
diagnostic impression indicated that the veteran's symptoms 
may be either related to or complicated by his substance 
abuse.  The veteran's treatment records do not reflect 
treatment for a chronic disability characterized by 
depression, and further, the most current medical evidence 
available does not reflect a diagnosis of depression.  The 
veteran has most consistently been treated for substance 
abuse and dependence disorders.  The veteran does not have a 
current diagnosis of an acquired psychiatric disorder 
characterized by depression. 

In the absence of the claimed disability, service connection 
must be denied.  See Brammer, 3 Vet. App. 223, 225.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for depression is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


